Detailed Action

►	The applicant's response (filed 30 OCT 2020) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-2, 6-9, 15, 17-23 and 25-27 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

►	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 19, 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

Claim 19 is awkward and therefor because the phrase “an unwanted segment is survival of motor neuron 2 (SMN2)” lacks proper antecedent basis.
Amending Claim 19  to read something like :”The method of Claim 1, wherein the gene comprises survival of motor neuron 1 (SMN1) and the paralog targeted for removal is survival of motor neuron 2 (SMN2) would overcome this rejection.  

	Claim 21 is indefinite because of the term “create-a” on line 7, this appears to be a simple typographical error. Appropriate correction is required.  Also the word “the-pseudogene” on line 8 needs correction.


35 U.S.C. 102 
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 
►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 103 
►	Claim(s) 1-2, 6-9, 15, 17-18, 21, 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. [US 2014/0274741 – hereinafter “Hunter”] in view of Sconnhammer et al[Trends in Genetics 18(12) : 619(2002) – hereinafter “Sconnhammer”] ; Hiatt et al. [Genome Research  23:843-854 (2013) – hereinafter “Hiatt”] ; Green et al. [Applied and Environmental  Microbiology 71(8) :4721(2005) – hereinafter “Green”] and Christians [US 2004/0175719 – hereinafter “Christians”].
Clam 1 as amended is drawn to a method of removing a paralog of a gene of interest in a nucleic acid sample the method comprising six required steps (i.e. a-f) :
a)    obtaining a single-stranded nucleic acid that contains a gene of interest and a paralog of the gene of interest;
b)    annealing an oligonucleotide to a portion of the single-stranded nucleic acid that flanks the paralog of the gene of interest; and
c)    extending the annealed oligonucleotide adding complementary nucleic acid to create a double-stranded region that contains the paralog of the gene of interest;
d)    removing the paralog of the gene of interest by digesting the double-stranded region, thereby leaving only intact genomic DNA including the gene of interest;
e)    performing a molecular inversion probe capture assay on the intact genomic DNA; and
f)    sequencing the gene of interest.

	Claim 21 is drawn to an embodiment of the method of Claim 1 wherein the paralog is a pseudogene.

[0007] The present invention also provides a method of sequencing a large fragment of DNA, the method comprising a) isolating genomic DNA from a biological sample; b) hybridizing the genomic DNA with a first set of probes to form genomic DNA-probe complexes with a portion of the genomic DNA encoding a pseudogene, wherein the set of probes targets sequences across the pseudogene at intervals; c) removing the portion of the genomic DNA encoding the pseudogene with affinity chromatography; d) hybridizing the genomic DNA with a second set of probes to form genomic DNA-probe complexes, wherein the second set of probes targets sequences across the large fragment of DNA at intervals; e) purifying the genomic DNA from the complexes with affinity chromatography; f) shearing the genomic DNA to produce small fragments of DNA, wherein the small fragments of DNA comprise coding and non-coding sequences from the large fragment of DNA; and g) sequencing the small fragments of DNA with Next Generation Sequencing (NGS) to obtain the sequence of the large fragment of DNA. 

15.  A method of sequencing a large fragment of DNA, the method comprising: a) isolating genomic DNA from a biological sample;  b) hybridizing the genomic DNA with a first set of probes to form genomic DNA-probe complexes with a portion of the genomic DNA encoding a pseudogene, wherein the set of probes targets sequences across the pseudogene at intervals;  c) removing the portion of the genomic DNA encoding the pseudogene with affinity chromatography;  d) hybridizing the genomic DNA with a second set of probes to form genomic DNA-probe complexes, wherein the second set of probes targets sequences across the large fragment of DNA at intervals;  e) purifying the genomic DNA from the complexes with affinity chromatography;  f) shearing the genomic DNA to produce small fragments of DNA, wherein the small fragments of DNA comprise coding and non-coding sequences from the large fragment of DNA;  and g) sequencing the small fragments of DNA with Next Generation Sequencing (NGS) to obtain the 
sequence of the large fragment of DNA.

Claim 1) or a pseudogene (Claim 21) and extending those annealed oligonucleotides to create a double- stranded region to create a double-stranded region comprising the unwanted sequences. Rather,  Hunter teach annealing oligonucleotides directly to the unwanted segments  to form double-stranded region comprising the interfering sequence which double stranded segment a subsequently removed  Hunter does not explicitly teach removing paralogous interfering sequence(s), rather Hunter teach removing a pseudogene(s). Here the examiner asserts that the pseudogenes of Hunter meets the limitation which reads “paralog”. Regardless, paralogs were known, see Sconnhammer, entire letter and Hiatt,   Column 2, 2nd full paragraph.   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Hunter wherein the interfering sequence to be removed is a paralog(s) rather than a pseudogene(s) Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). As noted above  Hunter does not teach annealing their oligos to a position which flanks the interfering sequence  and creating a double-stranded region comprising the pseudogenes by extending the oligos. However it was known to form double-stranded regions by extension, see at least Figs.1-2 in Green. Green teach a method known as SuPER (i.e. Suicide Polymerase  Endonuclease Restriction). In the method of Green double stranded regions are formed by hybridizing oligonucleotide primers directly to the sequences to be removed (i.e. non-target sequences) and the annealed oligonucleotide primers are extended forming double-stranded sequences comprising the sequences to be removed.  Green further teach removal of those sequences  using restriction enzymes, leaving single stranded target sequences in the solution 

As regards Claim 2 note that Green teach annealing their oligonucleotide/primers directly to the unwanted sequence(s) thereby creating double stranded regions.
Both Christians(see para 37) and Green (see Figure 1) teach an extension step using a polymerase enzyme under condition sufficient to cause extension of a primer in a template dependent manner  as recited in Claims 6 and 25.
Green teach the limitation of  Claims 7, 8 (restriction endonuclease) and Claim 26.
Green teach the limitation of Claim 9, see right hand column of Fig.1
Both Hunter and Hiat teach the limitation(s) of Claims 15 and 27. 
	Green teach the limitation of Claims 17-18 (heat).



►	Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians as applied above against Claims 1 and 21 and further in view of   Verrant [US 2009/0220955 - hereinafter “Verrant”].
Claim 8 is drawn, in part to an embodiment of the method of Claim 7, wherein the enzyme that preferentially digests double stranded nucleic acid is selected from a defined group which includes a double-strand endonuclease and nicking enzymes. 
Green expressly teach double strand specific restriction endonuclease (Tsp5091) but do not teach double-strand endonuclease and nicking enzyme. However,  Verrant teach the use of a double-stranded endonuclease (.e. DNase K from Kamchatka crab – a nicking enzyme), see at least Claim 7. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians wherein the  double strand specific endonuclease (i.e. DNase K) of Verrant in use in place of the double strand specific endonuclease of Green. The  substitution of one known second method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

►	Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians as applied above against Claims 1 and 17 and further in view of  Jia et al. [US 2006/0286577 - hereinafter “Jia”].

Claim 18 is drawn to an embodiment of the method of Claim 1 wherein the denaturing step comprises exposing the sample to heat, a detergent or a basic solution.
Green  teach denaturing ds gDNA to ss gDNA using heat. These authors do not teach denaturantion using a detergent or a basic solution. However these means of denaturing double stranded nucleic acid were known , see para 58 in Jia.. Therefore absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method suggested by Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians wherein the denaturation method of Jia is used in place of the denaturing method (i.e. heat) of Green  The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians as applied above against Claim 1 and  further in view of  Wirth et al. [US 2002/0042052 - hereinafter Wirth”] and Steege et al. [The Lancet 345 :985-986 (1995) -hereinafter “Steege”].

Claim 19 is drawn to an embodiment of the method of Claim 1 wherein the gene is SMN1 and the unwanted segment (i.e. the paralog is SMN2). Claim 20 is drawn to an embodiment of the method of Claim 19 wherein the sequencing step further comprises detection of a SMA mutation.
Hunter teach SMN1 and  that mutations within this gene causing SMA, see para 4. That said, none of Hunter ; Sconnhammer ; Hiatt ; Green and  Christians do not teach SMN2 gene (i.e. a paralog of SMN1 gene). However, these genes were known as was the fact that a mutation(s) in the SMN1 gene have been linked to Spinal Muscular Atrophy (i.e. SMA), see Wirth. In addition, it was known that the SMA region of human Chromosome 5q13 comprises the presence of repetitive elements and sometimes multiple copies of the SMN2 gene (a paralog of the SMN1 gene) which can confound the analysis of the teleomeric SMN1 gene found within the SMA region of Chr. 5. See for example Steege. Therefore, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians wherein one of the genes analysed by smMIP method of Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians is the SMN1 gene wherein the paralogs of the SMN1 gene [i.e. the SMN2 gene(s)] are removed, from the sample to be analyzed. The PHOSITA would have been motivated to make the modification recited above in order to facilitate the analysis of the SMN1 gene and any mutation(s) thereof, which gene is known to be associated with the autosomal recessive disorder SMA. 


Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians as applied above against Claims 21 and further in view of Zirman et al. [J. of Clinical Investigations 85 : 219-222 (1990) - hereinafter “Zirman”].
Claim 22 is drawn to an embodiment of the method of Claim 21 wherein the gene comprises glucosidase beta acid (i.e. GBA, aka the glucocerebrosidase gene or the glucosylceramidase). Claim 23 is drawn to an embodiment of the method of Claim 22 wherein the sequencing step further comprises detection of Gaucher disease mutation.
Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians reasonably suggest a method comprising all of the limitations of Claims 22-23 except these document do not teach the GBA gene and /or the detection of mutations in GBA associated with Gaucher disease. However, this gene (i.e. GBA) was known as was the fact that a mutation(s) of this gene have been associated with Gaucher disease, see Zirman. In addition, it was known that the GBA region of human Chromosome 1 comprises the presence of repetitive elements (i.e. GBA pseudogenes) which can confound the analysis of the GBA gene, see for example, the Introduction on p. 219 of Zirman. Therefore, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Hunter in view of Sconnhammer ; Hiatt ; Green and  Christians wherein one of the genes analysed by the method suggested thereby is the GBA gene wherein the GBA pseudogene(s) are removed, from the sample to be analyzed by the method suggested thereby. The PHOSITA would have been motivated to make the modification recited above in order to facilitate  the analysis of the GBA gene and any mutation(s) thereof, which gene is known to be associated with the rare genetic disorder known as Gaucher disease.

Response to Applicant’s Amendment / Arguments
►    Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are deemed moot in view of the new grounds of rejection.

 


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov